Exhibit 99.1 DOR BioPharma, Inc. 29 Emmons Drive, Suite C-10 Princeton, NJ08540 www.dorbiopharma.com DOR BioPharma Reports 1st Quarter 2009 Financial Results and Reviews Recent Accomplishments PRINCETON, NJ – May 15, 2009 - DOR BioPharma, Inc. (OTCBB: DORB) (DOR or the Company), a late-stage biopharmaceutical company, today announced its financial results for the first quarter of 2009. DOR’s revenues for the first quarter of 2009 were approximately $0.5 million compared to $0.7 million for the first quarter of 2008.The decreased revenues were primarily attributable todecreased research and development amounts drawn down from DOR’sNIH Biodefense grants. DOR’s net loss for the first quarter of 2009 was approximately $2.1 million, or $0.01 per share, compared to $1.4 million, or $0.01 per share, for the first quarter of 2008. This increase was primarily attributed to increased spending of $968,996 in research and development in preparation for the initiation of the confirmatory Phase 3 clinical trial of orBec® for the treatment of acute gastrointestinal Graft-versus-Host disease (GI GVHD). Research and development expenses for the first quarter of 2009 were approximately $1.6 million, compared to $0.6 million for the first quarter of 2008. General and administrative expenses for the first quarter of 2009 were approximately $0.5 million, compared to $0.8 million for the first quarter of 2008. “We are pleased with our progress thus far in 2009,” stated Christopher J. Schaber, PhD, President and CEO of DOR. “We continue to workdiligently towards the initiation of our confirmatory Phase 3 clinical trial of orBec® in GI GVHD under a Special Protocol Assessment (SPA) with the FDA.We are also pleased with our new partnership with Sigma-Tau Pharmaceuticals.We now have an experienced partner in the HSC transplant arena, regulatory clarity with regard to the Phase 3 development of orBec®, and a relatively clean capital structure.These new factors give us confidence that 2009 will be a year of substantial growth and progress for DOR.” DOR’s First Quarter 2009 Highlights: On March 25, 2009, DOR announced that it entered into a $400,000 common stock equity investment agreement priced at market with its clinical trials management partner, Numoda Corporation. On March 16, 2009, DOR announced the appointment of Gregg A. Lapointe, CPA, MBA, to its Board of Directors. On March 13, 2009, DOR announced the appointment of Brian L. Hamilton, MD, PhD, as its Chief Medical Officer. On February 12, 2009, DOR announced that it entered into a collaboration agreement with Sigma-Tau Pharmaceuticals, Inc. for the development and commercialization in North America of orBec® (oral beclomethasone dipropionate or Oral BDP). On January 27, 2009, DOR announced the appointment of Christopher J. Schaber, PhD, to the BioNJ Board of Directors. On January 26, 2009, DOR announced the formation of a Medical Advisory Board to provide medical/clinical strategic guidance as it relates to the development of DOR201, a time-release formulation of oral beclomethasone dipropionate (oral BDP) for the prevention of acute radiation enteritis. On January 20, 2009, DOR announced the engagement of Amper, Politziner & Mattia, LLP to serve as its independent registered public accounting and auditing firm. On January 12, 2009, DOR announced that it had entered into stock purchase agreements with institutional and accredited investors totaling approximately $2.4 million. On January 6, 2009, DOR announced that its DOR201 program received "Fast Track" designation from the FDA for the treatment of radiation enteritis.Previously in December, the FDA had completed its review of the Investigational New Drug (IND) application for DOR201, clearing the way for DOR to begin clinical trials. On January 5, 2009, DOR announced that it reached agreement with the FDA on the design of a confirmatory, pivotal Phase 3 clinical trial evaluating its lead product orBec® for the treatment of acute GI GVHD. The agreement was made under the FDA's Special Protocol Assessment (SPA) procedure. About DOR BioPharma, Inc. DOR BioPharma, Inc. (DOR) is a late-stage biopharmaceutical company developing products to treat life-threatening side effects of cancer treatments and serious gastrointestinal diseases, and vaccines for certain bioterrorism agents. DOR’s lead product, orBec® (oral beclomethasone dipropionate or BDP), is a potent, locally acting corticosteroid being developed for the treatment of GI GVHD, a common and potentially life-threatening complication of hematopoietic cell transplantation. DOR expects to begin a confirmatory Phase 3 clinical trial of orBec® for the treatment of acute GI GVHD and a Phase 1/2 clinical trial of DOR201 in radiation enteritis in the second half of 2009. orBec® is also currently the subject of an NIH-supported, Phase 2, randomized, double-blind, placebo-controlled trial in the prevention of acute GVHD. Oral BDP may also have application in treating other gastrointestinal disorders characterized by severe inflammation. Additionally, DOR has a Lipid Polymer Micelle (LPM™) drug delivery technology for the oral delivery of leuprolide for the treatment of prostate cancer and endometriosis. Through its Biodefense Division, DOR is developing biomedical countermeasures pursuant to the Project BioShield Act of 2004. DOR’s biodefense products in development are recombinant subunit vaccines designed to protect against the lethal effects of exposure to ricin toxin, botulinum toxin and anthrax. DOR’s ricin toxin vaccine, RiVaxTM, has been shown to be well tolerated and immunogenic in a Phase 1 clinical trial in normal volunteers. For further information regarding DOR BioPharma, Inc., please visit the Company's website at www.dorbiopharma.com. This press release contains forward-looking statements that reflect DOR BioPharma, Inc.'s current expectations about its future results, performance, prospects and opportunities. Statements that are not historical facts, such as "anticipates," "believes," "intends," or similar expressions, are forward-looking statements.
